International Association of
                                                                                     Fire Fighters, Local
                                                                                        624Appellee/s



                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                                  May 30, 2013

                                             No. 04-12-00783-CV

                                     THE CITY OF SAN ANTONIO,
                                              Appellant

                                                         v.

               INTERNATIONAL ASSOCIATION OF FIRE FIGHTERS, Local 624

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-16015
                              Honorable Laura Salinas, Judge Presiding

                                             No. 04-13-00109-CV

                                 IN RE THE CITY OF SAN ANTONIO

                                      Original Mandamus Proceeding 1

                                                     ORDER

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

           The City of San Antonio’s Unopposed Motion to Reset Oral Argument is GRANTED.

       The above cases have been set for formal submission and oral argument before this Court
on July 25, 2013, at 9:00 a.m., before a panel consisting of Chief Justice Stone, Justice Angelini,
and Justice Martinez.




           1
           The proceeding in Cause No. 04-13-00109-CV arises out of Cause No. 2012-CI-16015, styled Int’l Ass’n
of Fire Fighters, Local 624 v. City of San Antonio, pending in the 45th Judicial District Court, Bexar County, Texas,
the Honorable Barbara Hanson Nellermoe presiding. However, the orders complained of were signed by the
Honorable Laura Salinas, presiding judge of the 166th Judicial District Court, Bexar County, Texas.
        Both cases will be argued together and the total time limit for each side will equal the
ordinary time limit for a single appeal. Argument is limited to twenty (20) minutes to each side
with a ten (10) minute rebuttal. If you do not wish to present argument, you must notify this
court in writing within seven (7) days of receiving this order.


It is so ORDERED on May 30, 2013.                                  PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court